        Case 20-13999 Doc 21-1 Filed 08/03/20 Entered 08/03/20 14:56:53                                                         Desc
                  Statement Accompanying Relief From Stay Page 1 of 1

                                                REQUIRED STATEMENT TO ACCOMPANY
                                                 ALL MOTIONS FOR RELIEF FROM STAY

All Cases: Debtor         Ira L. Fenton                                           Case No.    20-13999                     Chapter     13
                                  Towd Point Mortgage Trust 2015-3, U.S. Bank National
All Cases: Moving Creditor        Association as Indenture Trustee                      Date Case Filed:                   7/16/2020

Nature of Relief Sought:              ☑       Lift Stay          ☐   Annul Stay         ☐     Other (Describe)

Chapter 13: Date of Confirmation Hearing                     9/03/2020                or Date Plan Confirmed
Chapter 7:                No Asset Report Filed on
                          No Asset Report not Filed, Date of Creditors Meeting

1.       Collateral
         a.       ☐          Home             ☑ Real Property
         b.        ☐         Car           Year, Make, and Model
         c.        ☐         Other (describe)

2        Balance Owed as of July 22, 2020             $165,027.96
         Total of all other liens against Collateral $40,000.00
         In chapter 13 cases, attach a payment history listing the amounts and dates of all payments received from the Debtor
3.       post-petition.
4        Estimated Value of Collateral (must be supplied in all cases)                                    $164,000.00
5.       Default
         a.              ☑     Pre-Petition Default
                               Number of Months             15                      Amount:       $28,379.12

         b.              ☐     Post-Petition Default
                    i.          ☐ On Direct Payments to the Moving Creditor
                               Number of Months                           Amount                  N/A – Debtor Surrendering Property
                    ii.         ☐ On Payments to the Standing Chapter 13 Trustee
                               Number of Months                           Amount
6.       Other Allegations
         a.          ☑ Lack of Adequate Protection §362(d)(1)
                  i.              ☐ No Insurance
                  ii.             ☐ Taxes Unpaid              Amount
                  iii.            ☐ Rapidly Depreciating Asset
                  iv.             ☐ Other (describe)
         b.          ☑    No Equity and not Necessary for an Effective Reorganization §362(d)(2)
         c.           ☐ Other “Cause” §362(d)(1)
                  i.               ☐ Bad Faith (describe)
                    ii.                   ☐     Multiple Filings
                    iii.                  ☐     Other (describe)
         d.         Debtor’s Statement of Intention Regarding the Collateral
                    i.                    ☐     Reaffirm               ii.              ☐     Redeem
                    iii.               ☑-       Surrender              iv.              ☐     No Statement of Intention Filed
                    v.                    ☐     Not Listed on Statement of Intention Filed


Date:    08/03/2020                                                               /s/ Matthew C. Abad
